           Case 7:18-cv-11170-CS Document 24 Filed 06/21/19 Page 1 of 1

                                                                        BLEAKLEY PLATT   & SCHMIDT, LLP
                                                                              ONE NORTH LEXINGTON AVENUE
                                                                             WHITE PLAINS, NEW YORK 10601
                                                                                              914.949.2700
JOSEPH DEGIUSEPPE,JR,
                                                                                         FAX: 914 .683.6956
914.287.6144
                                                                                               BPSLAW.COM
JDEGIUSEPPE@BPSLAW.COM




                                              June 21, 2019

VIAECF

Hon. Cathy Seibel, U.S.D.J.
The Hon. Charles L. Brieant, Jr.
Federal Building and United States Courthouse
3 00 Quarropas Street
White Plains, NY 10601-4150

               Re:       REQUEST TO EXTEND DISCOVERY CUT-OFF DATES
                         Shea v. Village of Pomona, et al., Civ. No. 7:18-cv-11170-CS

Dear Judge Seibel:

         My firm represents the Defendants in the above-cited action. This letter confirms the
parties' joint request extend the following discovery cut-off dates set forth in Civil Case Plan and
Discovery Schedule, entered on February 27, 2019 as per the following proposed extensions:

           1. Fact Discovery Cut-off date of 6/28/2019: Extend to 08/09/2019.
           2. Expert Discovery Cut-off Date of 8/27/2019: Extend to 09/09/2019.
           3. Status Conference on 09/17/2019: No Change Requested.

        This Request is based on the unanticipated delay in the holding of the Court-ordered
mediation session, and the remaining time it will take to complete the parties' production of
requested electronic discovery. This is the parties' first request for an extension of the
Scheduling Order. Thank you for Your Honor's consideration of this request. I hereby confirm
that a copy of this letter has been served upon Plaintiff's counsel through both facsimile and via
email.

                                              Very truly yours,

                                              Bleakley Platt & Schmidt, LLP

                                                    #         fl_,,--            z
                                                 eph DeGiuseppe, Jr.    C
cc: Michael H. Sussman, Esq.
